Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
This communication is in response to the amendment filed on 7/12/2022 for the application No. 17/408,902. Claims 1-4, 6-10, 12, and 19-20 are currently pending and have been examined. Claims 1-4, 6-10, 12, and 19-20 have been rejected as follow,


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-4, 6-10, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

As to claim 1, it is directed to a “control apparatus”  which the Examiner equates as element 20 in Figs. 1 and 2 , further the claim is reciting “a server apparatus” which the Examiner equates to element 30 in Fig. 1. Per Fig. 1 and associated disclosure, it seems that the “server apparatus” is completely outside of the” control apparatus” claimed in the preamble of claim 1. Clarification is requested. 
Further, claim 1 recites “ …to be presented in the advertising slot to at least one terminal apparatus mounted or installed in a vehicle traveling through the geographical range”. This limitation is directed to intended use  of a “terminal apparatus” in a vehicle which  both are completely outside of the “control apparatus” claimed in the preamble of claim 1. Clarification is requested. 
Furthermore, claim 1 recites, 
“transmit an advertisement to be presented in the advertising slot to at least one
terminal apparatus mounted or installed in a vehicle traveling through the geographical
range;
transmit the advertisement to a terminal apparatus configured to present the
advertisement to outside of a vehicle traveling through a geographical range in order to
present the advertisement to the occupants on board other vehicles traveling through the geographical range;”
“…wherein: [AltContent: connector]the vehicle includes a display and a GNSS receiver to measure a position of the vehicle; 
[AltContent: connector]the display is attached externally to the vehicle; “. Again, these limitations are completely outside of the “control apparatus” claimed in the preamble of claim 1. Clarification is requested. 
Claims 6 -10,  lack of antecedent basis. They recite  “the communication system according to claim 1”. But,  claim 1 does not comprises a “communication system”. Appropriate correction is required.  
As to claim 19, claim language such as  “…to be presented in the advertising slot to at least one terminal apparatus mounted or installed in a vehicle traveling through the geographical range;” and “…to a terminal apparatus configured to present the advertisement to outside of a vehicle traveling through a geographical range in order to present the advertisement to the occupants on board other vehicles traveling through the geographical range, the vehicle includes a display and a GNSS receiver to measure a position of the vehicle, the display is attached externally to the vehicle;” In these limitations, the recitations include intended use “to be “ and  “to ” clauses. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure (MPEP § 2111.04). 
Further, it is confusing what “terminal apparatus” is claimed in the claim language? From Fig. 1,  is the claim language referring to elements 50, 60 or 61?. Clarification is requested.
As to claims 1 and 19, they contain the acronym "GNSS". Acronyms must be defined in plain terminology within the claim before the acronym can be used.  Appropriate correction is required.  
Claims 2-4, 6-10 and 20,  they depend of claims 1 and 19 and they do not cure the deficiencies set forth above.  Therefore,  the dependent claims  are also rejected for failing to clarify the” control apparatus” claimed in the preamble of claim 1 which renders the claims indefinite.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6-10, 12, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claims 1-4, 6-10, 12, and 19-20 are not compliant with 101, according with the last “2019 Revised Patent Subject Matter Eligibility Guidance” (2019 PEG), published in the Federal Register, Vol. 84, No. 4, Monday, January 7, 2019. The claims has been amended and  Examiner’s  analysis is presented below in all the claims.
Claim 19: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a method.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim? Yes. The claim recites the limitations of  “ c) determining, …., a bidder to whom the advertising slot is to be sold based on the bidding data”; determining whether …[vehicle]  is traveling in the geographical range based on the position measured …., and causing …. to display the advertisement … while the [vehicle]  is traveling in the geographical range”.
The “determining”  limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations as certain methods of organizing human activity, advertising, marketing or sales activities or behaviors. The method for facilitating advertising based in bidding data. Thus, the claim recites an abstract idea.
Step 2A - Prong 2: Integrated into a Practical Application? No.  The claim recites additional limitations, such as,
“a) transmitting, …. range data indicating a geographical range through which at least one vehicle travels; and b) receiving, …. bidding data for bidding on an advertising slot associated with the geographical range indicated by the range data;” transmitting, … an advertisement to be presented in the advertising slot to at least …..[vehicle] traveling through the geographical range; transmitting, …., the advertisement ….”
These are limitations toward accessing or receiving data (gathering data). 
The Examiner analyses other supplementary elements in the claim  in view of the instant disclosure:
“…by a control apparatus to at least one bidding apparatus…”, “by the control apparatus from the at least one bidding apparatus”, “by the control apparatus”, “one terminal apparatus mounted or installed in a vehicle”; “to a terminal apparatus configured to present the advertisement to outside of a vehicle traveling through a geographical range in order to present the advertisement to the occupants on board other vehicles traveling through the geographical range, the vehicle includes a display and a GNSS receiver to measure a position of the vehicle, the display is attached externally to the vehicle;”
from the instant disclosure, all these elements are recited in a very generic way. Some of the elements such as “one terminal apparatus mounted or installed in a vehicle” , “a terminal apparatus configured to present the advertisement to outside of a vehicle”, “the vehicle includes a display and a GNSS receiver” are tangential to the method claimed. They are not part of the “control apparatus” that performs the method claimed. 
The Examiner gives the broadest reasonable interpretation to the above elements. They are insignificant extra-solution activity. See MPEP 2106.05(g).
The combination of these additional elements can also be considered  no more than mere instructions “to apply” the exception,  See MPEP 2106.05(f).
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

The claim as a whole does not integrate the method of organizing human activity into a practical application.  Thus, the claim is ineligible because is directed to the recited judicial exception (abstract idea).
Step 2B : claim provides an inventive concept? No. 
As discussed with respect to Step 2A Prong Two, the additional elements in the claim,
“…by a control apparatus to at least one bidding apparatus…”, “by the control apparatus from the at least one bidding apparatus”, “by the control apparatus”, “one terminal apparatus mounted or installed in a vehicle”; “to a terminal apparatus configured to present the advertisement to outside of a vehicle traveling through a geographical range in order to present the advertisement to the occupants on board other vehicles traveling through the geographical range, the vehicle includes a display and a GNSS receiver to measure a position of the vehicle, the display is attached externally to the vehicle;”  amount to no more than mere instructions to apply the exception. i.e., mere instructions to apply an exception using generic hardware and software cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 
Here, the  limitations: 
“…by a control apparatus to at least one bidding apparatus…”, “by the control apparatus from the at least one bidding apparatus”, “by the control apparatus”, “one terminal apparatus mounted or installed in a vehicle”; “to a terminal apparatus configured to present the advertisement to outside of a vehicle traveling through a geographical range in order to present the advertisement to the occupants on board other vehicles traveling through the geographical range, the vehicle includes a display and a GNSS receiver to measure a position of the vehicle, the display is attached externally to the vehicle;” were considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.
Other limitations in the claim, such as:
“a) transmitting, …. range data indicating a geographical range through which at least one vehicle travels; and b) receiving, …. bidding data for bidding on an advertising slot associated with the geographical range indicated by the range data;” transmitting, … an advertisement to be presented in the advertising slot to at least …..[vehicle] traveling through the geographical range; transmitting, …., the advertisement ….”
These are limitations toward accessing or receiving data (gathering data).  Accessing data is very well understood, routine and conventional computer task activity; It represents insignificant extra solution activity. Mere data-gathering step[s]  cannot make an otherwise nonstaturory claim statutory In re Grams,888 F.2d 835, 840 (Fed. Cir. 1989) (quoting In re Meyer, 688 F.2d 789, 794 (CCPA 1982)).
Further, the instant specification does not provide any indication that the elements 
“…by a control apparatus to at least one bidding apparatus…”, “by the control apparatus from the at least one bidding apparatus”, “by the control apparatus”, “one terminal apparatus mounted or installed in a vehicle”; “to a terminal apparatus configured to present the advertisement to outside of a vehicle traveling through a geographical range in order to present the advertisement to the occupants on board other vehicles traveling through the geographical range, the vehicle includes a display and a GNSS receiver to measure a position of the vehicle, the display is attached externally to the vehicle;”,  were are anything other than generic software and hardware, and the OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network);  and v. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; court decisions cited in MPEP 2106.05(d)(II) indicate that merely 
computer receives and sends information over a network and presenting or displaying information, is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). 
Accordingly, a conclusion that the  “…by a control apparatus to at least one bidding apparatus…”, “by the control apparatus from the at least one bidding apparatus”, “by the control apparatus”, “one terminal apparatus mounted or installed in a vehicle”; “to a terminal apparatus configured to present the advertisement to outside of a vehicle traveling through a geographical range in order to present the advertisement to the occupants on board other vehicles traveling through the geographical range, the vehicle includes a display and a GNSS receiver to measure a position of the vehicle, the display is attached externally to the vehicle;”, limitations (pointed above) are well-understood, routine, conventional activity is supported under Berkheimer Option 2. The claim is ineligible.
Claim 1: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites an apparatus.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. Because the same reasons pointed above.
Step 2A - Prong 2: Integrated into a Practical Application? No. Because the same reasons pointed above. 
In addition the Examiner analyses supplementary elements in the claim  in view of the instant disclosure:  
“a communication interface”, from the instant disclosure, 
“[0052] The communication interface 23 includes at least one interface for communication. The interface for communication is, for example, a LAN interface. The communication interface 23 receives data to be used for the operations of the control apparatus 20, and transmits data obtained by the operations of the control apparatus 20”, paragraph 52.
“a controller”, from the instant disclosure, 
“[0049] The control apparatus 20 includes a controller 21, a memory 22, a communication interface 23, an input interface 24, and an output interface 25”, paragraph 49.
The Examiner gives the broadest reasonable interpretation. The additional elements in the claim  are insignificant extra-solution activity.
Step 2B : claim provides an inventive concept? No. Because the same reasons pointed above. The claim is ineligible.
Claim 12: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a system.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. Because the same reasons pointed above.
Step 2A - Prong 2: Integrated into a Practical Application? No. Because the same reasons pointed above. 
Step 2B : claim provides an inventive concept? No. Because the same reasons pointed above. The claim is ineligible.
Dependent claims 2-4, 6-10, and 20, the claims recite elements such as	
“the range data is data further indicating a time range during which the at least one vehicle travels through the geographical range, and the bidding data is data for bidding on”, “range data includes data indicating a section of a road as the geographical range”, “bidding data includes data indicating a bidding price, and the controller is configured to determine the bidder to whom the advertising slot is to be sold”, “transmit an advertisement to be presented in the advertising slot”, “a bidding apparatus of the bidder determined by the controller, designation data for designating a condition for a vehicle in which a terminal apparatus to which the advertisement is to be transmitted from the server apparatus is mounted or installed, and the controller is configured to determine the terminal apparatus to which the advertisement is to be transmitted based on the designation data received by the communication interface”, etc. These elements do not integrate the system of organizing human activity into a practical application. The claims  are ineligible.
Allowable Subject Matter

Claims 1-4, 6-10, 12, and 19-20, they would be allowable  if rewritten or amended to overcome the rejection(s) under  35 U.S.C. 112 (b)  and 101, set forth in this Office action.

Response to Arguments

Applicant’s arguments filed on  7/12/2022 have been very carefully considered.
Rejection of claims 1-4, 6-10, 12, and 19-20 under 35 U.S.C. 101, is maintained  in view of the above Examiner analysis.
The Examiner maintains the rejection of claims 1 -4, 6-10, 12, and 19-20 under 35 U.S.C. 102 in view of Huang. This rejection will be withdrawn if Applicant overcomes the 112 and 101 rejections  found in the instant action.
The Examiner acknowledges that applicant  elected to participate in the DSMER pilot program. See program procedure  at https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“Advertisement Delivery and Display in Vehicular Networks: Using V2V Communications for Targeted Ads”. IEEE. 2017. Advertisement (ad) delivery is expected to play a crucial role in future vehicular networks.  This article, examines how ads can be broadcasted by roadside units (RSUs) as well as vehicles and then displayed to interested users. It describes the ad dissemination process by means of an optimization model that aims to maximize the number of ads that users display within the target area and validity period of the ad. It then solves the optimization problem, obtaining the optimal scheduling strategy that RSUs and vehicles should adopt for ad broadcasting. Our study highlights the important role that vehicle-to-vehicle (V2V) communications will have in ad delivery. Also, it shows how coexisting vehicular and cellular networks can effectively complement each other, with vehicular networks being a very efficient means for pervasive ad dissemination.
US PG. PUB. No. 20140222582 “Advertisement bidding system and method”. (Papalia). The publication teaches a system and method for electronic advertisement bidding based on a plurality of electronic display devices mounted in at least two different categories of locations. The invention includes a server operable to receive from an advertiser a selection of one of the at least two different categories of locations. The invention further selectively  discusses display of advertising content only on the selected one of the at least two different categories of locations. An alternate location for advertisement space may be provided for displaying an advertisement that is associated with a losing bid.
“Dynamic Advertising in VANETs Using Repeated Auctions”. IEEE. 2017. This paper discloses that Vehicular ad-hoc networks (VANETs) have been an active area in the research community during the last decade with focus primarily on routing protocols, security aspects and safety. Recent advances in wireless communication and the inherent dynamic nature of VANETs provide excellent opportunity for advertisement dissemination. This paper, addresses the problem of dynamic advertising in VANETs.
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA VICTORIA VANDERHORST whose telephone number is (571)270-3604.  The examiner can normally be reached on M-F 8-4 hours from 9:00 AM-4:00 PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdi Kambiz can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIA V VANDERHORST/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        8/5/2022